FIFTH DIVISION
                               MCFADDEN, C. J.,
                            GOBEIL and COOMER, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                       July 24, 2019




In the Court of Appeals of Georgia
 A17A1195. STATE OF GEORGIA et al. v. INTERNATIONAL McF-049
     INDEMNITY COMPANY et al.
 A17A1196. REGULATORY TECHNOLOGIES, INC. v. STATE McF-050
     OF GEORGIA.

      MCFADDEN, Chief Judge.

      The decision of this court in State of Ga. v. International Indemnity Company,

343 Ga. App. 647 (809 SE2d 64) (2017) has been affirmed in part and reversed in

part by the Supreme Court of Georgia in State of Ga. v. International Indemnity

Company, 305 Ga. 126 (823 SE2d 806) (2019). Accordingly, the parts of our decision

that have been reversed are hereby vacated, the judgment of the Supreme Court is

made the judgment of this court, and the case is remanded to the trial court for further

proceedings consistent with the Supreme Court’s judgment.
      Judgment affirmed in part, reversed in part, and case remanded. Gobeil and

Coomer, JJ., concur.




                                       2